UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-6068



OYAMA LEWIS,

                Petitioner - Appellant,

          v.


STATE OF SOUTH CAROLINA,

                Respondent    - Appellee.


Appeal from the United States District Court for the District of
South Carolina, at Beaufort.   David C. Norton, District Judge.
(9:07-cv-01717-DCN)


Submitted:   April 24, 2008                 Decided:   April 29, 2008


Before KING and SHEDD, Circuit Judges, and WILKINS, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Oyama Lewis, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Oyama Lewis seeks to appeal the district court’s order

adopting the report and recommendation of the magistrate judge and

dismissing his 28 U.S.C. § 2241 (2000) petition.             The order is not

appealable unless a circuit justice or judge issues a certificate

of appealability. 28 U.S.C. § 2253(c)(1) (2000). A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”           28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find that any assessment of the constitutional claims

by   the   district     court   is   debatable    or   wrong   and   that   any

dispositive procedural ruling by the district court is likewise

debatable.      Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683-84 (4th Cir. 2001).          We have independently reviewed the

record and conclude that Lewis has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss the

appeal.    Additionally, we deny Lewis’ motions for production of

documents, to consolidate his appeal, and for an en banc hearing.

We   dispense    with   oral    argument   because     the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                     DISMISSED


                                     - 2 -